HUNTLEY, Justice.
The claimant, George Loughmiller, suffered serious injuries in an industrial accident in June of 1979 while employed as a truck driver for Interstate Farmlines, Inc. The Interstate Farmlines truck and its driver were under lease to Leatham Brothers, Inc.
A claim was filed against both Interstate and Leatham Brothers. Following a hearing, the Industrial Commission entered an order determining that Leatham Brothers was a statutory employer under Idaho Code § 72-102(10). Claimant’s right to compensation benefits was not disputed by either Interstate or Leatham, however each took the position that the other should pay them. The hearing did not proceed to a determination of the nature and extent of claimant’s entitlement to benefits. The Commission suspended all further proceedings pending this appeal by Leatham Brothers with the consequence that the claimant has received no workmen’s compensation benefits of any kind or nature whatsoever for nearly five years.
The ruling that Leatham Brothers was indeed a statutory employer is affirmed and the Commission is hereby directed to comply forthwith with the provisions of Idaho Code § 72-313.1
The Commission is further ordered to direct payment by the appropriate party to claimant of any attorneys fees, interest, or other expenses or sanctions which might *180be justified under the workers’ compensation statutes based upon that part of the five year delay in payment of benefits which is not attributable to delay which is the responsibility of the claimant.
Costs and attorneys fees on appeal to claimant.
DONALDSON, C.J., and SHEPARD and BISTLINE, JJ., concur.

. 72-313. Payment pending determination of policy coverage. — Whenever any claim is presented and the claimant’s right to compensation is not in issue, but the issue of liability is raised as between an employer and a surety or between two (2) or more employers or sureties, the commission shall order payment of compensation to be made immediately by one or more of such employers or sureties. The commission may order any such employer or surety to deposit the amount of the award or to give such security thereof as may be deemed satisfactory. When the issue is finally resolved, an employer or surety held not liable shall be reimbursed for any such payments by the employer or surety held liable and any deposit or security so made shall be returned.